

 
 

--------------------------------------------------------------------------------

EXHIBIT 10.35
 

REAL ESTATE PURCHASE AND SALE CONTRACT
 
This Real Estate Purchase and Sale Contract (“Contract”) is entered into as of
the Effective Date (as hereinafter defined) by and between AdvanSource
Biomaterials Corporation, a Delaware corporation (“Seller”) and Chris Berardi or
his nominee (“Buyer”).
 
W I T N E S S E T H:
 
For and in consideration of the mutual promises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller hereby agrees to sell and convey to Buyer, and Buyer hereby
agrees to purchase from Seller, that certain tract of land including a
commercial building consisting of approximately 99517 square feet and other
improvements thereon, which site is commonly known as 229 Andover Street,
Wilmington, Massachusetts, and is more particularly described on Exhibit A
attached hereto and made a part hereof, together with all of Seller’s right,
title and interest in and to any easements, rights-of-way or other interests in,
on or to the described land, together with all improvements and fixtures located
thereon as of the Closing Date, all and singular, and the rights and
appurtenances pertaining thereto (the land and other property and rights which
are described in this paragraph and which are being conveyed to Buyer pursuant
to this Contract are herein together referred to as the “Property”), free and
clear of all liens, claims, encumbrances and other matters affecting the
Property or the title thereto except for the Lease (as hereinafter defined) and
the Permitted Exceptions (as defined in Section 6(a) hereof), for the price and
upon and subject to the terms, provisions and conditions hereinafter set
forth.  Seller’s conveyance to Buyer shall be by quitclaim deed.
 
1. CONTRACT SALE PRICE:  The sales price (“Sales Price”) for the Property is a
total of Two Million and No/100ths Dollars ($2,000,000.00), all of which shall
be due and payable to Seller in cash at Closing (as hereinafter defined).
 
2. EARNEST MONEY:  Upon execution of this Contract by both parties, Buyer shall
deposit Fifty Thousand and No/100ths Dollars ($50,000.00) in the form of a
certified or cashier’s check or wire transfer (“Earnest Money”) with North East
Title Partners, Attn:  William Bonaccorso, 131 Dartmouth Street, Boston,
Massachusetts 02116, telephone:  (617) 912-0956,
email:  williamb@northeasttitle.com (“Title Company”).  The effective date
(“Effective Date”) of this Contract shall be the date when the Earnest Money and
a fully executed copy of this Contract are delivered to the Title
Company.  Provided that this Contract is not terminated by Buyer within the Due
Diligence Period as provided in Section 4(a) below, then on the first business
day following the Due Diligence Period, Buyer shall deposit an additional Fifty
Thousand and No/100ths Dollars ($50,000.00) in the form of a certified or
cashier’s check or wire transfer with the Title Company, which shall be added to
and considered part of the Earnest Money for all purposes hereunder.  The
Earnest Money shall be held in a joint order escrow account with the Title
Company, upon the terms and conditions as set forth upon the Title Company’s
standard joint order escrow agreement.  The Earnest Money shall be held in a
separate insured bank account (and not commingled with the Title Company’s
accounts) and invested by the Title Company in an interest bearing account with
an institution reasonably acceptable to both Buyer and Seller.  Any interest
earned on the account shall become additional Earnest Money.  At Closing, the
Earnest Money shall be applied to the Sales Price.  This Contract shall be null
and void if Buyer fails to deliver the Earnest Money to Title Company within two
(2) business days after execution of the Contract by both parties.
 
3. CLOSING:
 
(a) The closing of the sale (“Closing”) shall take place at the offices of the
Title Company on a mutually agreeable date, but in no event later than the
twenty-first (21st) calendar day
 
 
 
 

--------------------------------------------------------------------------------

 
 
following the expiration of the Due Diligence Period (as hereinafter
defined), the actual date on which the Closing occurs being herein referred to
as the closing date (“Closing Date”).
 
(b) SELLER’S CLOSING RESPONSIBILITIES:  At the Closing, Seller shall deliver or
cause to be delivered to Buyer or the Title Company, as the case may be, the
following:
 
(i) A quitclaim deed (“Deed”) granting and conveying to Buyer title in fee
simple to the Property, subject only to the Lease and the Permitted Exceptions
as provided for in Section 6(a) of this Contract;
 
(ii) Evidence of Seller’s capacity and authority to close this transaction;
 
(iii) A non-foreign person affidavit pursuant to Section 1445 of the Internal
Revenue Code, as amended;
 
(iv) Two counterparts of the Lease, duly executed by Seller;
 
(v) Payment of Seller’s expenses as necessary to close this transaction; and
 
(vi) Other documents duly executed reasonably necessary to close this
transaction.
 
(c) BUYER’S CLOSING RESPONSIBILITIES:  At the Closing, Buyer shall deliver or
cause to be delivered to Seller or the Title Company, as the case may be, the
following:
 
(i) Balance of the Sales Price;
 
(ii) Evidence of Buyer’s capacity and authority to close this transaction;
 
(iii) Two counterparts of the Lease, duly executed by Buyer;
 
(iv) Payment of Buyer’s expenses as necessary to close this transaction; and
 
(v) Other documents duly executed reasonably necessary to close this
transaction.
 
4. CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS:  Each of the following are
conditions precedent to Buyer’s obligation to purchase the Property pursuant to
this Contract:
 
(a) DUE DILIGENCE:  Buyer shall have until 5:00 PM, on the thirtieth (30th)
calendar day from the Effective Date (“Due Diligence Period”) to perform any
reasonable and customary nondestructive feasibility studies, inspections, tests
and environmental assessments of the Property that Buyer deems appropriate (“Due
Diligence”).  If during the Due Diligence Period, Buyer finds any information or
condition(s) concerning the Property (other than matters affecting the title to
the Property or matters reflected in the Survey of the Property) which
information or conditions(s) are objectionable to Buyer within Buyer’s sole
discretion or, if Buyer elects for any or no reason whatsoever not to proceed
with the purchase of the Property, Buyer may terminate this Contract by written
notice to Seller delivered prior to the end of the Due Diligence Period and
provided Buyer is not in default herein, the Earnest Money shall be promptly
returned to Buyer.  Upon the expiration of the Due Diligence Period, the Earnest
Money shall be non-refundable but applicable to the Sales Price in the event of
a Closing in
 
 
 
2

--------------------------------------------------------------------------------

 
 
accordance with the terms and conditions of this Contract.  In the event Buyer
does not duly terminate this Contract prior to the expiration of the Due
Diligence Period, this Contract shall continue in full force and effect
according to its terms and conditions.
 
(b) TITLE COMMITMENT:  Buyer shall have the right to obtain from the Title
Company, at Buyer’s cost, a commitment for title insurance in the amount of the
Sales Price (“Commitment”) for a standard ALTA owner’s policy to be issued by
the Title Company.  Buyer shall deliver a copy of the Commitment to Seller upon
receipt.
 
(c) SURVEY:  Buyer may also obtain, and shall deliver to Seller and the Title
Company upon receipt, a current survey of the Property (“Survey”) prepared by a
surveyor (“Surveyor”) licensed to do business in Massachusetts, at Buyer’s
cost.  The Survey shall be delivered to Seller, Buyer and the Title Company and
the Survey shall be certified to Seller, Buyer and the Title Company and shall
be sufficient to cause the Title Company to delete, at Buyer’s cost and expense,
the printed exception for “discrepancies, conflicts or shortages in area or
boundary lines, or encroachments, or any overlapping of improvements” in the
Owner’s Title Policy to be delivered to Buyer at the Closing.
 
5. BUYER’S OBLIGATIONS:
 
(a) DUE DILIGENCE OBLIGATIONS:  Buyer agrees to perform all Due Diligence
concerning the Property within the Due Diligence Period.  In this regard, Buyer
or Buyer’s designated agents may enter the Property by contacting Seller
(phone:  978-657-0075), whereupon Buyer will be provided access to the Property
to perform such Due Diligence.  Notwithstanding anything herein to the contrary,
within five (5) days after the Effective Date, to the extent reasonably
requested by Buyer and to the extent the same are in Seller’s possession, Seller
shall deliver to Buyer all service contracts, books, records, title documents,
building reports, engineering studies, environmental reports, surveys, and other
documentation pertaining to the Property (“Existing Data”).  Seller makes no
representations or warranties as to the truth, accuracy, completeness,
methodology of preparation or otherwise concerning the Existing Data or any
other materials, data or other information supplied to Buyer in connection with
Buyer’s inspection of the Property (e.g., that such materials are complete,
accurate or the final version thereof, or that such materials are all of such
materials as are in Seller’s possession).  It is the parties’ express
understanding and agreement that such materials are provided only for Buyer’s
convenience in making its own examination and determination prior to the end of
the Due Diligence Period as to whether Buyer wishes to purchase the
Property.  In all events, Buyer hereby covenants and agrees not to disclose to
third parties the Existing Data or the results of any reports of investigations
or tests concerning the Property performed by or at the request of Buyer.  Each
of the foregoing Buyer covenants shall survive the termination of this
Contract.  In the event the transaction described in this Contract shall not
close, Buyer shall (i) restore the Property to its prior condition, if changed
as a result of Buyer’s or Buyer’s agent’s, contractor’s and consultant’s Due
Diligence; and (ii) if Seller so requests, return the Existing Data and furnish
Seller with copies of all reports, studies, analyses and development plans or
requirements prepared by or for Buyer as a part of Buyer’s Due Diligence
(excluding internal business pro formas and other proprietary analysis performed
by Buyer or Buyer’s employees, officers or directors).  Provided Buyer has duly
terminated the Contract and is not otherwise in default, promptly after Buyer
has completed the matters set forth in subparagraphs (i) and (ii) above, Buyer
shall receive a full refund of any and all Earnest Money to which Buyer is
entitled as a result of such termination.  All Due Diligence shall be at Buyer’s
sole cost and expense.  Buyer agrees that in exercising its rights hereunder,
Buyer will use and will cause Buyer’s agents to use their best efforts not to
interfere with the activity of Seller or any persons occupying or providing
service at the Property.  Buyer shall permit Seller to have an opportunity to
have a representative present during any inspection of the Property.  Buyer
agrees to cooperate with any reasonable request by Seller in connection with the
timing of any such inspection.  Buyer shall not conduct or allow any physically
intrusive testing of, on or under the Property
 
 
 
3

--------------------------------------------------------------------------------

 
 
without first obtaining Seller’s written consent.  As a condition precedent to
Buyer’s right of access to the Property for the purposes hereinabove set forth,
Buyer shall keep the Property free from any liens arising out of any work
performed, materials furnished or obligations incurred by or on behalf of Buyer
or Buyer’s agents, contractors and consultants with respect to any inspection,
testing or Due Diligence of the Property which obligation shall survive
termination of this Contract.  If any such lien at any time shall be filed,
Buyer shall cause the same to be discharged of record within ten (10) calendar
days thereafter by satisfying the same or, if Buyer, in Buyer’s discretion and
in good faith determines that such lien should be contested, by recording a bond
or obtaining a title indemnity acceptable to Seller.  Buyer hereby agrees to
indemnify, defend and hold Seller harmless from and against any mechanics’,
materialmens’, laborers’ or other lien which results from the activities of
Buyer or any of Buyer’s agents on the Property.  The foregoing indemnity and
restoration provisions shall survive the termination of this Contract in the
event the transaction contemplated by this Contract does not close.  Whether or
not the transaction described in this Contract shall close, Buyer shall
indemnify, defend and hold Seller harmless from and against all claims, actions,
damages, liability, loss, costs, attorney’s fees and expenses related to or
arising from the Due Diligence performed by Buyer, or at Buyer’s direction.
 
6. OTHER AGREEMENTS:
 
(a) TITLE INSURANCE COSTS; TITLE APPROVAL; SURVEY APPROVAL:  Buyer shall be
responsible for all title insurance costs, including the premium for the Owner’s
Title Insurance Policy and any endorsements thereto.  If Buyer has an objection
to items disclosed in the Commitment or the Survey provided for herein, Buyer
shall, within ten (10) calendar days after receipt of both the Commitment and
the Survey, in all events, however, no later than the expiration of the Due
Diligence Period, to make written objections to Seller concerning matters shown
on the Commitment or Survey.  If Buyer makes objections, Seller agrees to use
reasonable efforts to cure such objections within ten (10) calendar days from
the receipt thereof (“Cure Period”) with the understanding and agreement that
Seller is not obligated either to incur costs or to institute litigation in
pursuing any such efforts, but shall in all events be obligated to obtain the
release of any liens against the Property voluntarily granted by Seller after
the Effective Date.  If the written objections are not cured or satisfied within
the Cure Period, Buyer shall, as Buyer’s sole and exclusive remedy, elect in a
writing delivered to Seller within three (3) calendar days after the expiration
of the Cure Period either (i) to terminate this Contract and the Earnest Money
shall be returned to Buyer, or (ii) to waive the unsatisfied objections and
close the transaction with no reduction in the Sales Price.  If Buyer does not
notify Seller within three (3) calendar days after the Cure Period, Buyer shall
be deemed to have elected to waive the unsatisfied objections and close the
transaction with no reduction in the Sales Price.  If Buyer fails to timely
notify Seller in writing of any such objections during the Due Diligence Period,
it shall be deemed that Buyer has approved and found the Commitment, the Survey
and all matters reflected on or in any of them to be acceptable and permitted
hereunder and Buyer agrees to take title to the Property subject to such
matters.  Any items to which Buyer does not object in writing within the Due
Diligence Period or to which Buyer does object but subsequently waives (or is
deemed to have waived) such objection shall be deemed to be a permitted
exception(s) (“Permitted Exceptions”).
 
(b) PROPERTY CONDITION; AS IS, WHERE IS:  Buyer acknowledges and agrees that
Buyer is experienced in the acquisition, development, ownership and operation of
properties similar to the Property and that prior to the expiration of the Due
Diligence Period, Buyer will have performed Due Diligence to Buyer’s sole and
complete satisfaction.  Buyer acknowledges and agrees that Buyer is relying on
Buyer’s (or Buyer’s representatives’) Due Diligence of the Property and not upon
any statements (oral or written) that may have been made or may be made by
Seller or any of Seller’s representatives.  As a material part of the
consideration for this Contract, Buyer hereby agrees to accept the Property on
the Closing Date in its “AS IS, WHERE IS” condition, with all faults, and
without
 
 
 
4

--------------------------------------------------------------------------------

 
 
representation(s) and/or warranty(ies) by Seller of any kind, express or
implied, or any arising by operation of law.
 
(c) BROKER’S FEE:  Buyer and Seller represent and warrant to each other that no
real estate commissions, finders’ fees or brokers’ fees have been or will be
incurred in connection with the sale of the Property by Seller to Buyer other
than a commission payable by Seller only in the event of a Closing to NAI
Hunneman Commercial Corp. (“Broker”) in accordance with a separate
agreement.  Buyer shall indemnify, protect and hold Seller harmless from and
against any and all claims and expenses for real estate commissions, finders’
fees or brokers’ fees made through Buyer.
 
(d) POSSESSION:  Notwithstanding any provisions of this Contract to the
contrary, Seller shall, as of the Closing Date, remain in possession of the
Property as a tenant of Buyer pursuant to the terms and conditions of that
certain Lease (“Lease”) to be executed and delivered by the parties at the
Closing.  The Lease shall be in the form attached hereto as Exhibit B.
 
(e) SALE EXPENSES:  The following sale expenses shall be allocated between the
parties, as follows:
 
(i) SELLER’S EXPENSES:  1/2 of the Title Company’s Closing or escrow fees; all
costs of releasing existing liens and recording the releases; preparation of the
Deed; payment of transfer taxes and other expenses stipulated to be paid by
Seller under other provisions of this Contract.
 
(ii) BUYER’S EXPENSES:  All expenses incident to any loan, 1/2 of the Title
Company’s Closing or escrow fees; the Commitment and Owner’s Title Insurance
Policy premiums; standard exception deletion premium; Due Diligence costs and
expenses; costs of the Survey; the cost of recording the Deed; and other
expenses stipulated to be paid by Buyer under other provisions of this Contract.
 
(f) PRORATIONS:  All real estate taxes and assessments on the Property shall be
addressed as provided for in the Lease.  Seller may have filed and may continue
to prosecute a complaint or appeal of the real property tax assessment for prior
tax years, and may take related action which Seller deems appropriate in
connection therewith.  Buyer shall cooperate with Seller in connection with such
complaint or appeal and collection of a refund of real property taxes
paid.  Seller owns and holds all right, title and interest in and to any appeals
or refunds of real estate taxes payable for periods prior to the Closing, and
all amounts payable in connection therewith shall be paid directly to Seller by
the applicable authorities.  If such refund or any part thereof is received by
Buyer, Buyer shall promptly pay such amount to Seller.  If and to the extent any
such complaint or appeal covers the period after the Closing, Buyer shall have
the right to participate in such complaint or appeal.  There shall be no
prorations of Property-related costs, including with respect to water or other
utility charges, assessments, or sales, ad valorem or any other taxes, fuels,
prepaid service contracts, expenses or charges or any rents or maintenance fees.
 
(g) CONDEMNATION/CASUALTY:  If any part of the land area of the Property is
condemned after the expiration of the Due Diligence Period and prior to the
Closing Date, Seller shall promptly give Buyer written notice of such
condemnation.  In the event of a condemnation, Buyer shall have the option
either (i) to apply the proceeds of any condemnation award actually received by
Seller prior to the Closing to reduce the Sales Price provided herein (or, in
the event such proceeds have not been so received, to accept at the Closing an
assignment of Seller’s rights therein and consummate the sale without reduction
in the Sales Price), or (ii) to declare this Contract terminated by delivering
written notice of termination to Seller within ten (10) calendar days after
Buyer receives written notice of the
 
 
 
5

--------------------------------------------------------------------------------

 
 
condemnation (and if Buyer is not then in default hereof, the Earnest Money
shall be returned to Buyer and, except as may otherwise be expressly set forth
in this Contract, neither party hereto shall have any other or further rights,
duties or liabilities under this Contract).  If Buyer elects to terminate this
Contract pursuant to the foregoing sentence, all awards and compensation arising
out of said condemnation shall be the property of Seller.  In the event of a
casualty or a material change to the condition of the Property after the
expiration of the Due Diligence Period and prior to the Closing Date (which
Seller will not repair or restore prior to the Closing Date), Seller shall
promptly give Buyer written notice thereof.  In such case, Buyer shall have the
option, to be exercised by written notice to Seller within ten (10) calendar
days after Buyer receives written notice of the casualty or material adverse
change, to either (x) apply the proceeds of any insurance policy actually
received by Seller prior to the Closing to reduce the Sales Price provided
herein (or, in the event such insurance proceeds have not been so received, to
accept at the Closing an assignment of Seller’s rights therein and consummate
the sale without reduction in the Sales Price) or (y) to declare this Contract
terminated by delivering written notice of termination to Seller (and if Buyer
is not then in default hereof, the Earnest Money shall be returned to Buyer and,
except as may otherwise be expressly set forth in this Contract, neither party
hereto shall have any other or further rights, duties or liabilities under this
Contract).  If Buyer elects to terminate this Contract pursuant to the foregoing
sentence, all awards and compensation arising out of said casualty or material
damage shall be the property of Seller.
 
(h) PRE-CLOSING OPERATIONS.  Until the Closing Date, the following rights and
responsibilities shall pertain:
 
(i) Seller shall take such actions in maintaining the Property that a similarly
situated seller would take in similar circumstances.  Any work performed by
Seller on the Property shall be done in a good, workmanlike and lawful manner
and shall be paid for by Seller.  Seller shall maintain insurance on the
Property at all times during its possession thereof.
 
(ii) If Seller shall receive a notice of violation of any law, ordinance or code
with respect to the Property, Seller shall notify Buyer of such notice and
Seller’s proposed action with respect thereto.  If Seller shall receive a notice
of violation of any law, ordinance or code with respect to the Property after
expiration of the Due Diligence Period, Seller shall notify Buyer of such notice
and Seller’s proposed action with respect thereto.  With respect to notices of
violation after the Due Diligence Period, if Seller does not notify Buyer that
Seller shall correct the violation of have the notice retracted lawfully, Buyer
shall have the option, to be exercised by written notice to Seller within five
(5) calendar days after Buyer receives written notice of the violation of law,
to either (A) elect to proceed to Closing without a reduction in the Sales Price
or (B) to declare this Contract terminated by delivering written notice of
termination to Seller (and if Buyer is not then in default hereof, the Earnest
Money shall be returned to Buyer and, except as may otherwise be expressly set
forth in this Contract, neither party hereto shall have any other or further
rights, duties or liabilities under this Contract).
 
7. TERMINATION; DEFAULT OR BREACH:
 
(a) TERMINATION:  If this Contract is terminated for any reason during the Due
Diligence Period and if Buyer is not then in breach hereof, the Earnest Money
shall be returned to Buyer and neither party hereto shall have any other or
further rights, duties or liabilities under this Contract.
 
(b) DEFAULT OR BREACH:  If Buyer defaults under or breaches this Contract for
any reason other than Seller’s default or breach hereunder, Seller may, as
Seller’s sole and exclusive remedy, terminate this Contract and receive the
Earnest Money as liquidated damages and not as a penalty, the parties
acknowledging and agreeing that actual damages would be difficult if not
impossible
 
 
 
6

--------------------------------------------------------------------------------

 
 
to ascertain in the event of such default and that such proceeds represent the
parties’ best current estimate of such.  If Seller defaults under or breaches
this Contract for any reason other than Buyer’s default or breach under this
Contract, Buyer may, as Buyer’s sole and exclusive remedies, and provided Buyer
is not in breach or default hereof, either (i) terminate this Contract and
receive the Earnest Money, thereby releasing Seller from this Contract, or (ii)
pursue specific performance of this Contract.  Under no circumstances shall
Seller be liable to Buyer under this Contract for damages specifically including
consequential damages.
 
8. REPRESENTATIONS AND WARRANTIES OF SELLER:
 
(a) Seller hereby represents and warrants to Buyer as follows, which
representations and warranties shall be deemed made by Seller to Buyer also as
of the Closing Date:
 
(i) Seller is duly authorized and empowered to sell the Property.
 
(ii) To the knowledge of Seller, Seller is not in default beyond any applicable
cure periods under any contract relating to the Property.
 
(iii) To the knowledge of Seller, there is no pending or threatened litigation
or pending or threatened condemnation or similar proceeding pertaining to the
Property.
 
(b) All references in this Contract to “Seller’s knowledge” or words of similar
import shall refer only to the actual knowledge of Michael F. Adams (Seller’s
[President and CEO]) (the “Designated Employee”) and shall not be construed to
refer to the knowledge of any other officer, agent or employee of Seller or any
partner or affiliate thereof or to impose or have imposed upon the Designated
Employee any duty to investigate the matters to which such knowledge, or the
absence thereof, pertains, including, but not limited to, the contents of the
files, documents and materials made available to or disclosed to Buyer or the
contents of files maintained by the Designated Employee.  There shall be no
personal liability on the part of the Designated Employee arising out of any
representations or warranties made herein.
 
(c) If any representation or warranty above is known by Buyer, prior to the
Closing, to be untrue and is not remedied by Seller prior to the Closing, Buyer
may, as Buyer’s sole and exclusive remedy on account thereof, either (i)
terminate this Contract, or (ii) waive Buyer’s objections and close the
transaction with no reduction in the Sales Price.
 
(d) Any cause of action with respect to a breach of the representations and
warranties by Seller set forth in this Contract shall survive for a period of
six (6) months from the Closing Date, at which time such representations and
warranties (and any cause of action resulting from a breach thereof not then in
litigation) shall terminate.
 
9. MISCELLANEOUS:
 
(a) Any notice required or permitted to be delivered hereunder shall be deemed
received when personally delivered or three (3) calendar days following deposit
of such notice in the United States Mail, postage prepaid, certified mail,
return receipt requested, or one (1) business day after deposit with a reputable
overnight delivery service (such as Federal Express), addressed to Seller or
Buyer, as the case may be, at the addresses set forth below the signature of
such party in this Contract.
 



 
 
7

--------------------------------------------------------------------------------

 



(b) This Contract shall be construed under and in accordance with the laws of
The Commonwealth of Massachusetts.
 
(c) This Contract shall be binding upon and inure to the benefit of the parties
hereto and, subject to Section 10 hereof, their successors and assigns.
 
(d) In case any one or more of the provisions contained in this Contract shall
for any reason be held to be invalid, illegal and unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof, and this Contract shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
(e) This Contract, including Exhibits A and B attached hereto and the other
items delivered pursuant hereto, constitutes the complete agreement of the
parties and supersedes all prior understandings or written or oral agreements
between the parties respecting the within subject matter and cannot be changed
amended or supplemented except by their written consent.  This Contract as well
as any amendments and/or supplements may be executed in counterparts, all of
which shall be deemed to constitute one document.
 
(f) Time is of the essence in this Contract.  No extension of time for
performance of any obligation or act shall be deemed an extension of time for
performance of any other obligation or act.  Unless specified as business or
working days, as used herein, any reference to a number of days shall mean
calendar days.  If any date for performance of any of the terms, conditions or
provisions hereof shall fall on a Saturday, Sunday or legal holiday, then the
time of such performance shall be extended to the next business day thereafter.
 
(g) This transaction is and all of the terms herein are to be treated as
strictly confidential by Buyer, except to the extent that Buyer is required to
disclose the existence or terms hereof to any consultants, contractors, lenders,
etc., as the release of all or any information relating to this transaction
could be adverse and detrimental to Seller and Seller’s operations.  Buyer shall
protect, indemnify and hold Seller harmless from and against all damages and
losses as a result of Buyer or any of Buyer’s agents failure to abide by the
terms of this subsection (g).  Any and all publicity releases or disclosures
shall be subject to the review and approval by Seller in advance.
 
(h) A facsimile or electronic PDF of an executed Contract by Buyer and Seller in
counterparts will be deemed acceptance upon delivery to the Title Company along
with Buyer’s delivery of the Earnest Money by the deadline set forth in this
Contract, followed by executed originals within five (5) calendar days after the
Effective Date.
 
(i) The unsuccessful party in any lawsuit which is filed concerning this
Contract, as determined by a final order which is entered in such lawsuit, shall
pay to the prevailing party a reasonable sum for attorneys’ fees incurred by the
prevailing party in such lawsuit.
 
(j) Buyer warrants and represents to Seller that Buyer is not, and shall not
become, a person or entity with whom Seller is restricted from doing business
with under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including, but not limited to, those named on OFAC’s
Specially Designated and Blocked Persons list) or under any statute, executive
order (including, but not limited to, the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transaction or be otherwise associated with
such persons or entities.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
10. ASSIGNMENT:  On or before the Closing, Buyer may assign this Contract to an
entity owned or controlled by Buyer upon reasonable prior notice to Seller
(without requiring the prior written consent of Seller), but no such assignment
shall relieve Buyer, from performing all of the obligations, covenants and
agreements of Buyer hereunder, whether arising prior to or after the date of
such assignment.
 
[Remainder of page intentionally left blank.  Signature page follows.]
 
 
 
 

 
 
 
9

--------------------------------------------------------------------------------

 

EXECUTED in multiple originals on the dates set forth by each party’s signature,
but effective upon the Effective Date as set forth below in the attached Earnest
Money Receipt.
 
SELLER:
BUYER:
   
AdvanSource Biomaterials Corporation
         
By:  /s/ Michael F.
Adams                                                             
 /s/ Chris Berardi
       Michael F. Adams, its President and CEO
Chris Berardi
   
Date:  December 22, 2011
Date:  December  22, 2011
       
Seller’s Address/Telephone/Facsimile:
Buyer’s Address/Telephone/Facsimile:
   
AdvanSource Biomaterials Corporation
229 Andover Street
Wilmington, MA 01887
Attention:  Michael F. Adams
 
Telephone No.:  978-657-0075
Facsimile No.:  978-657-0074
Email:  madams@advbiomaterials.com
134 Upland Road
Waban, MA  02468
__________________________
Attention:  ____________
 
Telephone No.:  617.590.5612
Facsimile No.:  ___.___.____
Email:  ______@_______.com
   
with a copy to:
with a copy to:
   
David Dryer
Seyfarth Shaw LLP
Two Seaport Lane, Suite 300
Boston, MA  02210
 
Telephone No.:  617.946.4856
Facsimile No.:  617.946.4801
Email:  ddryer@seyfarth.com
George Lemelman, Esq.
24 Daniel Street
Falmouth, MA  02540
 
 
Telephone No.:  617.640.0818
Email:  George@Lemelmanpc.com



 
Exhibit A - Property Description
 
Exhibit B - Lease
 

 
 
 
10

--------------------------------------------------------------------------------

 

EARNEST MONEY RECEIPT
 
The Title Company hereby acknowledges receipt of this fully executed Contract
and the Earnest Money in the amount of Fifty Thousand and No/100 Dollars
($50,000.00) on the _____ day of _________, 2011.  The “Effective Date” shall be
the date set forth in the foregoing sentence.
 
North East Title Partners
   
By:   /s/ William
Bonaccorso                                                             
William Bonaccorso
Its:                                                                


 
 
 
11

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LEGAL DESCRIPTION
 


 
A certain parcel of land known as 229 Andover Street, Wilmington, Massachusetts
as referenced in Certificate of Title No. 28060, more particularly described as
follows;


NORTHWESTERLY: by Andover Street, two hundred ten (210) feet;
NORTHEASTERLY: by Lot 10, five hundred forty six and 61/100 feet (546.06);
SOUTHEASTERLY: by State (Route 125) Highway, three hundred fifteen and 24/100
(315.24) feet; and
SOUTHWESTERLY: by Lot 8 by two lines measuring together, three hundred
forty-eight and 38/100 (348.38) feet;


All of said boundaries are determined by the Massachusetts Land Court to be
located as shown on a subdivision pan 3984-N, as drawn by Dana F. Perkins & Sons
Inc. Surveyors, dated January 9, 1967, as approved by the Court, filed in the
Land Registration Office, a copy of a portion of which is filed with Certificate
of Title 15932, and said land is shown as Lot Twelve (12) on said plan.
 



 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LEASE
 
[See Attached]
 





B-
 
 
 

--------------------------------------------------------------------------------

 
